Title: To Alexander Hamilton from James McHenry, 10 May 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, May 10, 1799. “… I should prefer for the present, to continue the distribution of the command of the troops of the United States, as declared in your instructions dated the 4th. of February ultimo. If hereafter, without reference merely to the Artillery, and upon general considerations, it should be found convenient to annex Maryland to General Pinckneys district it will be done.… In all cases, in which persons have been requested to send forward recommendations, I have experienced complaints from them, if others than those they selected happened to be prefered. I shall however, be very well pleased, to possess the recommendations of the Commandants of Regiments, if to be obtained without my asking for it directly or indirectly; for altho these Gentlemen are interested in having well qualifyed persons under them as Officers, yet they cannot be considered exempt from the partialities but too apt to intrude upon such occasions: I wish to be under as little restraint as possible, for reasons which need not be enumerated.… I do not recollect whether I have mentioned to you, that it will be proper the Contractors should be early apprized of any change which may be made in recruiting districts, and also of the districts where provisions &c will be required: You will give the necessary orders on this head.… Inclosed is the list of Officers in the Regiment of Cavalry.”
